Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 1/3/2022.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,240,824. Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claim 1  of instant application and claim 1 of U.S. Patent No. 11,240,824:

Instant Application 17/649495
U.S. Patent No. 11,240,824
1. An interference mitigation tool for a telecommunications network having 

multiple network sites, each of the multiple network sites having a site configuration module, the interference mitigation tool comprising: 

a spectrum analysis module configured to: receive 
spectrum scan data from each of the multiple network sites, and 











analyze the spectrum scan data of each of the multiple network sites to determine a presence of interference; 


a mitigation module, comprising: 

a mitigation action library including a mitigation action; 

an operating restriction associated with the multiple network sites; and 

a mitigation analysis configured to: in response to determining the presence of interference in one or more of the multiple network sites, 







evaluate an effectiveness of the mitigation action on a neighborhood of the multiple network sites, and 

apply the mitigation action based on the operating restriction and the evaluated effectiveness of the mitigation action; and 

an output configured to output instructions for the site configuration module of each site in the neighborhood of multiple network sites to independently alter an operating parameter of the respective sites in the neighborhood based on the applied mitigation action.
1. An interference mitigation system, comprising: 

multiple network sites, each having: 




a spectrum scan module configured to generate
spectrum scan data of an operating band of the network site, and 

a site configuration module configured to control one or more operating parameters of each of the multiple network sites; and 

an interference mitigation tool having: a spectrum analysis module configured to receive the spectrum scan data from each of the multiple network sites and to 
analyze the spectrum scan data to determine a presence of interference in the spectrum scan data from each of the multiple network sites; 

a mitigation module, comprising: 

a mitigation action library having a plurality of mitigation actions; 

one or more operating restrictions associated with the multiple network sites; and 
a mitigation analysis configured to independently evaluate an effectiveness of each of the plurality of mitigation actions on two or more of the multiple network sites and 

to select a mitigation action from the plurality of mitigation actions based on the one or more operating restrictions and the 

evaluated effectiveness of each of the plurality of mitigation actions; and 







an output configured to at least one of output the selected mitigation action or output instructions for the site configuration module of the two or more multiple network sites to independently alter one or more operating parameters of the two or more multiple network sites based on the selected mitigation action.


The claims of the instant application 17/649495 encompass the same subject matter except the instant rewritten to broader the claim limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20170230128 (hereinafter referred to as Abdelmonem). 
Consider claims 1, 11, Abdelmonem teaches An interference mitigation tool for a telecommunications network having multiple network sites, each of the multiple network sites having a site configuration module (see at least Fig. 1, 10, 11, 26x), the interference mitigation tool comprising: 
a spectrum analysis module configured (see at least ¶ [0131], “…The diagnostic system can communicate with other base stations with other operable adaptive front end module 56 to perform macro analysis of interferers such as triangulation to locate interferers, identity analysis of interferers based on a comparison of spectral data and spectral profiles of known interferers, and so on…”) to: 
receive spectrum scan data from each of the multiple network sites, and analyze the spectrum scan data of each of the multiple network sites to determine a presence of interference (see at least ¶ [0088], “…DSSS signals can be scanned by the adaptive front end controller described above and the observed values of the signal strengths can be stored for each of various channels located in the DSSS signal…” and further see at least ¶ [0138], “…The base station can collect interference information in a database for future reference. The base station can also transmit the interference information to a centralized system that monitors interference at multiple base stations. The interference can be stored and organized in a system-wide database …”); 
a mitigation module, comprising: 
a mitigation action library including a mitigation action (see at least ¶ [0075], “…the OA&M processor 108 to a diagnostic system can be compared to a database of previously characterized interferers to determine the identity of the interference when a match is detected…” and further see at least ¶ [0207], “…changes are made to the network parameters based on any of the mitigation actions described above, the changes can be verified to determine whether such mitigation actions in fact improved network performance …”); 
an operating restriction associated with the multiple network sites (see at least ¶ [0091], “…the adaptive front end controller can select x channels having the highest signal strength from each of the m most recent DSSS signals scanned at the block 302. The number x may be determined by a user. For example, if x is selected to be equal to three, the block 306 may select three highest channels from each of the m most recent DSSS signals…”); and 
a mitigation analysis configured to: 
in response to determining the presence of interference in one or more of the multiple network sites, evaluate an effectiveness of the mitigation action on a neighborhood of the multiple network sites, and apply the mitigation action based on the operating restriction and the evaluated effectiveness of the mitigation action (see at least ¶ [0139], “…a determination can be made as to the traffic utilization of resource blocks affected by the interference and other resource blocks of the first base station that may be unaffected by interference or experiencing interference less impactful to communications. In this step a determination can be made as to the availability of unused bandwidth for redirecting data traffic of the mobile communication device affected by the interference to other resource blocks. Data traffic can represent voice only communications, data only communications, or a combination thereof. If other resource blocks are identified that can be used to redirect all or a portion of the data traffic with less interference or no interference at all, then a redirection of at least a portion of the data traffic is possible at step 706…”); and 
an output configured to output instructions for the site configuration module of each site in the neighborhood of multiple network sites to independently alter an operating parameter of the respective sites in the neighborhood based on the applied mitigation action (see at least ¶ [0143], “…interference information can be retrieved from a system-wide database that stores interference information provided by base stations, or the interference information can be retrieved from or by the second base station from its own database. At step 720 a determination can be made from the interference information whether the resource blocks of the second base station are less affected by interference than the interference occurring in the resource blocks of the first base station. This step can be performed by a central system that tracks all base stations, or by the affected mobile communication device which can request the interference information from the central system, access the system-wide database, or access the database of the second base station…” and further see at least ¶ [0217], “…step 816 can be implemented by establishing a minimum SINR values that are unique to each cell site, sector, and/or path. If after the corrective action the SINR measurements of the corrected cell site, sector and/or path has improved at step 810 and the SINR measurements of the uncorrected cell sites, sectors and/or paths are above the unique SINR values established therefor, then the corrective action can be maintained by the centralized system 832 and the process can be reinitiated at step 802. If, on the other hand, the SINR measurement of the corrected cell site, sector or path has not improved after the corrective action, or the SINR measurements of one or more uncorrected cell sites, sectors, and/or paths are below the unique SINR values established therefor, then the corrective action taken can be reversed in whole or in part by the centralized system 832 at step 812…”). 
Consider claim 2 (depends on at least claim  1), Abdelmonem discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Abdelmonem teaches each of the multiple network sites include one or more sectors, and wherein the spectrum analysis module is further configured to: receive spectrum scan data from each of the sectors in each of the multiple network sites, and analyze the spectrum scan data from each of the sectors in each of the multiple network sites to determine the presence of interference in the respective sectors (see at least ¶ [0212], “…The SINR measurements can include a SINR measurement for the cell site, a SINR measurement for each sector, a SINR measurement for each path, or combinations thereof. The SINR measurement for a sector can be an average of SINR measurements for the paths of the sector. The SINR measurement for the cell site can be an average of SINRs measurements of multiple sectors, or SINRs measurements of multiple paths…”).
Consider claim 3 (depends on at least claim  1), Abdelmonem discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Abdelmonem teaches the spectrum analysis module is further configured to analyze the spectrum scan data of each of the multiple network sites to determine the presence of interference in one of the multiple network sites (see at least ¶ [0088], “…DSSS signals can be scanned by the adaptive front end controller described above and the observed values of the signal strengths can be stored for each of various channels located in the DSSS signal…” and further see at least ¶ [0138], “…The base station can collect interference information in a database for future reference. The base station can also transmit the interference information to a centralized system that monitors interference at multiple base stations. The interference can be stored and organized in a system-wide database …”).
Consider claim 4 (depends on at least claim  1), Abdelmonem discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Abdelmonem teaches the spectrum analysis module is further configured to analyze the spectrum scan data of each of the multiple network sites to determine presence of interference in multiple of the multiple network sites (see at least ¶ [0088], “…DSSS signals can be scanned by the adaptive front end controller described above and the observed values of the signal strengths can be stored for each of various channels located in the DSSS signal…” and further see at least ¶ [0138], “…The base station can collect interference information in a database for future reference. The base station can also transmit the interference information to a centralized system that monitors interference at multiple base stations. The interference can be stored and organized in a system-wide database …”).
Consider claim 5 (depends on at least claim  1), Abdelmonem discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Abdelmonem teaches the spectrum scan data for each of the multiple network sites includes data relating to one or more radio transmissions received by the respective network site and a frequency and a power associated with each of the one or more radio transmissions (see at least ¶ [0224], “…measuring a power level in at least a portion of a plurality of resource blocks occurring in a radio frequency spectrum, where the measuring occurs for a plurality of time cycles to generate a plurality of power level measurements, calculating a baseline power level according to at least a portion of the plurality of power levels, determining a threshold from the baseline power level, and monitoring at least a portion of the plurality of resource blocks for signal interference according to the threshold…”).
Consider claim 6 (depends on at least claim  1), Abdelmonem discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Abdelmonem teaches the spectrum analysis module is further configured to determine the presence of interference in the spectrum scan data for each of the multiple network sites based on the frequency and the power associated with each of the one or more radio transmissions received by the respective network sites (see at least ¶ [0224], “…measuring a power level in at least a portion of a plurality of resource blocks occurring in a radio frequency spectrum, where the measuring occurs for a plurality of time cycles to generate a plurality of power level measurements, calculating a baseline power level according to at least a portion of the plurality of power levels, determining a threshold from the baseline power level, and monitoring at least a portion of the plurality of resource blocks for signal interference according to the threshold…”).
Consider claim 7 (depends on at least claim  1), Abdelmonem discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Abdelmonem teaches the mitigation analysis is further configured to: determine a characteristic associated with mitigating the interference present in the spectrum scan data of each of the respective multiple network sites, the characteristic determined for each of the plurality of mitigation actions; and evaluate the effectiveness of each of the plurality of mitigation actions for each of the multiple network sites (see at least ¶ [0138], “…The base station can collect interference information in a database for future reference. The base station can also transmit the interference information to a centralized system that monitors interference at multiple base stations. The interference can be stored and organized in a system-wide database …” and further see at least ¶ [0207], “…changes are made to the network parameters based on any of the mitigation actions described above, the changes can be verified to determine whether such mitigation actions in fact improved network performance…”).
Consider claim 8 (depends on at least claim  1), Abdelmonem discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Abdelmonem teaches calculate an effectiveness for each of the plurality of mitigation actions for each of the respective multiple network sites; and apply the mitigation action based on the operating restriction and the evaluated effectiveness of the mitigation action for each of the multiple network sites (see at least ¶ [0094], “…the adaptive front end controller may determine a correlation factor for each of the various channels appearing in the x selected highest signal strength channels and compare the calculated correlation factors with a threshold correlation factor to determine whether any of the x selected channels has correlated signal strengths. Calculating a correlation factor based on a series of observations is well known to those of ordinary skill in the art…”).
Consider claim 9 (depends on at least claim  1), Abdelmonem discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Abdelmonem teaches the interference mitigation tool further includes a site configuration instruction module configured to independently alter the operating parameters of each of the respective network sites in the neighborhood based on the applied mitigation action (see at least ¶ [0143], “…interference information can be retrieved from a system-wide database that stores interference information provided by base stations, or the interference information can be retrieved from or by the second base station from its own database. At step 720 a determination can be made from the interference information whether the resource blocks of the second base station are less affected by interference than the interference occurring in the resource blocks of the first base station. This step can be performed by a central system that tracks all base stations, or by the affected mobile communication device which can request the interference information from the central system, access the system-wide database, or access the database of the second base station…” and further see at least ¶ [0217], “…step 816 can be implemented by establishing a minimum SINR values that are unique to each cell site, sector, and/or path. If after the corrective action the SINR measurements of the corrected cell site, sector and/or path has improved at step 810 and the SINR measurements of the uncorrected cell sites, sectors and/or paths are above the unique SINR values established therefor, then the corrective action can be maintained by the centralized system 832 and the process can be reinitiated at step 802. If, on the other hand, the SINR measurement of the corrected cell site, sector or path has not improved after the corrective action, or the SINR measurements of one or more uncorrected cell sites, sectors, and/or paths are below the unique SINR values established therefor, then the corrective action taken can be reversed in whole or in part by the centralized system 832 at step 812…”).
Consider claim 10 (depends on at least claim  1), Abdelmonem discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Abdelmonem teaches the interference mitigation tool further includes a site configuration instruction module configured to independently alter the operating parameters of a portion of the respective network sites in the neighborhood based on the applied mitigation action (see at least ¶ [0217], “…step 816 can be implemented by establishing a minimum SINR values that are unique to each cell site, sector, and/or path. If after the corrective action the SINR measurements of the corrected cell site, sector and/or path has improved at step 810 and the SINR measurements of the uncorrected cell sites, sectors and/or paths are above the unique SINR values established therefor, then the corrective action can be maintained by the centralized system 832 and the process can be reinitiated at step 802. If, on the other hand, the SINR measurement of the corrected cell site, sector or path has not improved after the corrective action, or the SINR measurements of one or more uncorrected cell sites, sectors, and/or paths are below the unique SINR values established therefor, then the corrective action taken can be reversed in whole or in part by the centralized system 832 at step 812…”).
Consider claim 12 (depends on at least claim  11), Abdelmonem discloses the limitations of claim 11 as applied to claim rejection 11 above and further discloses:
Abdelmonem teaches calculating an interference improvement for the determined mitigation action, and applying the mitigation action based on the operating restriction, the evaluated effectiveness of the mitigation action, and the calculated interference improvement (see at least ¶ [0224], “…measuring a power level in at least a portion of a plurality of resource blocks occurring in a radio frequency spectrum, where the measuring occurs for a plurality of time cycles to generate a plurality of power level measurements, calculating a baseline power level according to at least a portion of the plurality of power levels, determining a threshold from the baseline power level, and monitoring at least a portion of the plurality of resource blocks for signal interference according to the threshold…”).
Consider claim 13 (depends on at least claim  11), Abdelmonem discloses the limitations of claim 11 as applied to claim rejection 11 above and further discloses:
Abdelmonem teaches outputting instructions for the site configuration module of each of the multiple network sites in the neighborhood to independently alter an operating parameter of all of the respective multiple network sites based on the applied mitigation action (see at least ¶ [0143], “…interference information can be retrieved from a system-wide database that stores interference information provided by base stations, or the interference information can be retrieved from or by the second base station from its own database. At step 720 a determination can be made from the interference information whether the resource blocks of the second base station are less affected by interference than the interference occurring in the resource blocks of the first base station. This step can be performed by a central system that tracks all base stations, or by the affected mobile communication device which can request the interference information from the central system, access the system-wide database, or access the database of the second base station…” and further see at least ¶ [0217], “…step 816 can be implemented by establishing a minimum SINR values that are unique to each cell site, sector, and/or path. If after the corrective action the SINR measurements of the corrected cell site, sector and/or path has improved at step 810 and the SINR measurements of the uncorrected cell sites, sectors and/or paths are above the unique SINR values established therefor, then the corrective action can be maintained by the centralized system 832 and the process can be reinitiated at step 802. If, on the other hand, the SINR measurement of the corrected cell site, sector or path has not improved after the corrective action, or the SINR measurements of one or more uncorrected cell sites, sectors, and/or paths are below the unique SINR values established therefor, then the corrective action taken can be reversed in whole or in part by the centralized system 832 at step 812…”).
Consider claim 14 (depends on at least claim  11), Abdelmonem discloses the limitations of claim 11 as applied to claim rejection 11 above and further discloses:
Abdelmonem teaches outputting the instructions for the site configuration module of each of the multiple network sites in the neighborhood to independently reconfigure the operating parameter of all of the respective multiple network sites based on the applied mitigation action (see at least ¶ [0217], “…step 816 can be implemented by establishing a minimum SINR values that are unique to each cell site, sector, and/or path. If after the corrective action the SINR measurements of the corrected cell site, sector and/or path has improved at step 810 and the SINR measurements of the uncorrected cell sites, sectors and/or paths are above the unique SINR values established therefor, then the corrective action can be maintained by the centralized system 832 and the process can be reinitiated at step 802. If, on the other hand, the SINR measurement of the corrected cell site, sector or path has not improved after the corrective action, or the SINR measurements of one or more uncorrected cell sites, sectors, and/or paths are below the unique SINR values established therefor, then the corrective action taken can be reversed in whole or in part by the centralized system 832 at step 812…”).
Consider claim 15 (depends on at least claim  11), Abdelmonem discloses the limitations of claim 11 as applied to claim rejection 11 above and further discloses:
Abdelmonem teaches outputting instructions for the site configuration module of a portion of the multiple network sites in the neighborhood to independently alter an operating parameter of the portion of the respective multiple network sites based on the applied mitigation action (see at least ¶ [0143], “…interference information can be retrieved from a system-wide database that stores interference information provided by base stations, or the interference information can be retrieved from or by the second base station from its own database. At step 720 a determination can be made from the interference information whether the resource blocks of the second base station are less affected by interference than the interference occurring in the resource blocks of the first base station. This step can be performed by a central system that tracks all base stations, or by the affected mobile communication device which can request the interference information from the central system, access the system-wide database, or access the database of the second base station…”).
Consider claim 16 (depends on at least claim  11), Abdelmonem discloses the limitations of claim 11 as applied to claim rejection 11 above and further discloses:
Abdelmonem teaches outputting the instructions for the site configuration module of the portion of the multiple network sites in the neighborhood to independently reconfigure the operating parameter of the portion of the respective multiple network sites based on the applied mitigation action (see at least ¶ [0143], “…interference information can be retrieved from a system-wide database that stores interference information provided by base stations, or the interference information can be retrieved from or by the second base station from its own database. At step 720 a determination can be made from the interference information whether the resource blocks of the second base station are less affected by interference than the interference occurring in the resource blocks of the first base station. This step can be performed by a central system that tracks all base stations, or by the affected mobile communication device which can request the interference information from the central system, access the system-wide database, or access the database of the second base station…”).
Consider claim 17 (depends on at least claim  11), Abdelmonem discloses the limitations of claim 11 as applied to claim rejection 11 above and further discloses:
Abdelmonem teaches outputting the instruction to the multiple respective network sites to implement the applied mitigation action includes transmitting the instruction to each of the multiple network sites (see at least ¶ [0143], “…interference information can be retrieved from a system-wide database that stores interference information provided by base stations, or the interference information can be retrieved from or by the second base station from its own database. At step 720 a determination can be made from the interference information whether the resource blocks of the second base station are less affected by interference than the interference occurring in the resource blocks of the first base station. This step can be performed by a central system that tracks all base stations, or by the affected mobile communication device which can request the interference information from the central system, access the system-wide database, or access the database of the second base station…”).
Consider claim 18 (depends on at least claim  11), Abdelmonem discloses the limitations of claim 11 as applied to claim rejection 11 above and further discloses:
Abdelmonem teaches transmitting the instruction to each of the multiple network sites includes reconfiguring each of the respective network sites based on the instruction by altering one or more operating parameters of each of the multiple network sites to implement the selected mitigation action (see at least ¶ [0207], “…changes are made to the network parameters based on any of the mitigation actions described above, the changes can be verified to determine whether such mitigation actions in fact improved network performance…”).
Consider claim 19 (depends on at least claim  11), Abdelmonem discloses the limitations of claim 11 as applied to claim rejection 11 above and further discloses:
Abdelmonem teaches analyzing the spectrum scan data to determine the presence of interference includes identifying a radio transmission in the spectrum scan data, the radio transmission having a frequency and a power, and determining the presence of interference based on the power of the radio transmission exceeding a threshold power (see at least ¶ [0094], “…the adaptive front end controller may determine a correlation factor for each of the various channels appearing in the x selected highest signal strength channels and compare the calculated correlation factors with a threshold correlation factor to determine whether any of the x selected channels has correlated signal strengths. Calculating a correlation factor based on a series of observations is well known to those of ordinary skill in the art…”).
Consider claim 20 (depends on at least claim  11), Abdelmonem discloses the limitations of claim 11 as applied to claim rejection 11 above and further discloses:
Abdelmonem teaches analyzing the spectrum scan data to determine the presence of interference further includes one or more of classifying or quantifying the interference determined to be present in the spectrum scan data (see at least ¶ [0071], “…the microcontroller 120 may locally store lists of channels having interferers or a list of known typically available frequency spectrum bands, as well as various other parameters. Such a list may be transferred to a reporting and control facility or a base station, via the OA&M processor 122, and may be used for system diagnostic purposes…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645